              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 5:20-cv-00146-MR


JEFFERY KENNETH MILLER,          )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                      ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgement [Doc. 11] and the Defendant’s Motion to Remand to

the Social Security Administration [Doc. 12].

I.    BACKGROUND

      On October 18, 2017, the Plaintiff, Jeffery Kenneth Miller (“Plaintiff”),

filed an application for disability and disability insurance benefits under Title

II of the Social Security Act (the “Act”) and an application for supplemental

security income under Title XVI of the Act, alleging in both applications an

amended disability onset date of September 27, 2018. [Transcript (“T.”) at

15]. The Plaintiff’s claims were initially denied on June 18, 2018, and again

denied upon reconsideration on October 15, 2018. [Id.]. On the Plaintiff’s


        Case 5:20-cv-00146-MR Document 15 Filed 07/20/21 Page 1 of 8
request, a hearing was held on September 17, 2019, before an

Administrative Law Judge (“ALJ”). [Id.]. On October 3, 2019, the ALJ issued

a written decision denying the Plaintiff benefits. [Id. at 12].

      On July 8, 2020, the Appeals Council denied the Plaintiff’s request for

review thereby making the ALJ’s decision the final decision of the

Commissioner. [Id. at 1]. The Plaintiff has exhausted all available

administrative remedies, and this case is now ripe for review pursuant to 42

U.S.C. § 405(g).

      On September 10, 2020, the Plaintiff filed the Complaint, seeking

judicial review of the Commissioner's final decision under 42 U.S.C. §§

405(g) and 1383(c)(3). [Doc. 1]. On April 12, 2021, the Plaintiff moved for

summary judgment. [Doc. 11].

      On April 29, 2021, the Defendant filed its Motion to Remand. [Doc. 12].

The Plaintiff did not consent to the Motion to Remand. The Plaintiff

responded on April 30, 2021. [Doc. 13]. The Defendant replied on May 3,

2021. [Doc. 14].

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

                                        2
        Case 5:20-cv-00146-MR Document 15 Filed 07/20/21 Page 2 of 8
Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990). “When reviewing a Social Security

Administration disability determination, a reviewing court must ‘uphold the

determination when an ALJ has applied correct legal standards and the

ALJ’s factual findings are supported by substantial evidence.’” Pearson v.

Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (quoting Bird v. Comm’r, 699 F.3d

337, 340 (4th Cir. 2012)). “Substantial evidence is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.”

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal quotation

marks omitted). Substantial evidence “consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Pearson, 810 F.3d at

207 (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not

undertake to reweigh conflicting evidence, make credibility determinations,

or substitute [its] judgment for that of the ALJ.” Johnson, 434 F.3d at 653

(internal quotation marks and alteration omitted). Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review for

substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

                                      3
        Case 5:20-cv-00146-MR Document 15 Filed 07/20/21 Page 3 of 8
pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted). “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-00025-MR,

2017 WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing

Radford, 734 F.3d at 295).

III.   DISCUSSION1

       The Defendant moves for remand and a rehearing to conduct further

fact finding because of an apparent unresolved conflict under the Dictionary

of Occupational Titles (DOT) between the Vocational Expert’s (VE’s)

identified jobs and the ALJ’s established residual functional capacity (RFC).”

[Doc. 12 at 2]. The Plaintiff agrees that this was an error but opposes the

Defendant’s Motion for Remand. [Doc. 13 at 2-3]. The Plaintiff requests

instead that the Court grant his Motion for Summary Judgment and reverse



1 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.
                                        4
         Case 5:20-cv-00146-MR Document 15 Filed 07/20/21 Page 4 of 8
and remand the case solely for an award of benefits. The issue is thus

whether the matter should be remanded for further proceedings or whether

the matter should be remanded for the sole purpose of calculating benefits.

      Sentence four of 42 U.S.C. § 405(g) provides, in pertinent part, that

“[t]he court shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g); see Shalala v. Schaefer, 509 U.S. 292, 299

(1993). Whether to reverse and remand for benefits or reverse and remand

for a new hearing is a decision that “lies within the sound discretion of the

district court.” Edwards v. Bowen, 672 F. Supp. 230, 237 (E.D.N.C. 1987);

see also Evans v. Heckler, 734 F.2d 1012, 1015 (4th Cir. 1984).

      The Fourth Circuit has explained that “‘the proper course except in rare

circumstances, is to remand to the agency for additional investigation or

explanation.’” Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (quoting

Florida Power & Light Co. v. Lorion, 470 U.S. 729. 744 (1985)). A remand

for benefits should only occur in rare circumstances because “it is the duty

of the administrative law judge revieing a case, and not the responsibility of

the courts, to make findings of fact and to resolve conflicts in the evidence.”

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Ordinarily, the court

                                      5
        Case 5:20-cv-00146-MR Document 15 Filed 07/20/21 Page 5 of 8
should instead “give the Secretary an opportunity to apply the correct legal

standard” and fix the errors. Breeden v. Weinberger, 493 F.2d 1002, 1011-

12 (4th Cir. 1974).

      These rare circumstances where a remand for the award of benefits

can exist when a case is particularly old, the record does not need to be

reopened, or the case has already been remanded. Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013) (citing Breeden, 493 F.2d at 1011-12). It is also

appropriate to “reverse without remanding where the record does not contain

substantial evidence to support a decision denying coverage under the

correct legal standard and when reopening the record for more evidence

would serve no purpose.” Breeden, 493 F.2d at 1012.

      Here, the Plaintiff argues that this is one of the rare circumstances

where reversal and remand for an award of benefits is appropriate. The

Plaintiff argues that the RFC in this case “was not supported by substantial

evidence or based on even a logical application of the medical findings or

opinion evidence” from the experts. [Doc. 13 at 3]. The Plaintiff argues that

there were limitations not addressed in the RFC established by evidence for

which there was no credible contrary evidence. [Id.]. These arguments

support remand for further fact finding. See Meyer v. Astrue, 662 F.3d 700,

707 (4th Cir. 2011) (“Assessing the probative value of competing evidence

                                      6
        Case 5:20-cv-00146-MR Document 15 Filed 07/20/21 Page 6 of 8
is quintessentially the role of the fact finder. We cannot undertake it in the

first instance. Therefore, we must remand the case for further fact finding.”).

Remand, rather than reversal, is required when the ALJ fails to explain his

reasoning and there is ambivalence in the medical record, precluding a court

from “meaningful review.” Radford v. Colvin, 734 F.3d 288, 296 (4th Cir.

2013). The ALJ, not the Court, should examine all medical opinions on the

record in the first instance and explicitly explain the reasons for rejecting or

adopting each opinion. Id.

      The record before the Court also does not clearly establish the

Plaintiff’s entitlement to benefits. Crider v. Harris, 624 F.2d 15, 17 (4th Cir.

1980) (finding reversal for the award of benefits is appropriate when "[o]n the

state of the record, [plaintiff's] entitlement to benefits is wholly established.").

Having reviewed the record in this case, the decision of the ALJ, and the

arguments by the parties the Court in its discretion finds that remand is

appropriate in this instance for further administrative fact-finding.          See

Meyer, 662 F.3d at 707.

      Thus, the Defendant’s Motion for Remand [Doc. 12] is granted. The

Plaintiff’s Motion for Summary Judgment [Doc. 11] is denied as moot and the

case will be remanded for further proceedings.




                                         7
        Case 5:20-cv-00146-MR Document 15 Filed 07/20/21 Page 7 of 8
IV.   CONCLUSION

      For the reasons stated, remand is required. On remand, the ALJ shall

hold a supplemental hearing; take any action needed to complete the

administrative record; obtain further vocational expert testimony; further

consider Plaintiff's residual functional capacity; address and resolve any

apparent conflicts in the record; and issue a new decision.

                                  ORDER

      IT IS, THEREFORE, ORDERED, that the Defendant’s Motion for

Remand [Doc. 12] is GRANTED, and that the Plaintiff’s Motion for Summary

Judgement [Doc. 11] is DENIED AS MOOT. Pursuant to the power of this

Court to enter judgment affirming, modifying or reversing the decision of the

Commissioner under Sentence Four of 42 U.S.C § 405(g), the decision of

the Commissioner is REVERSED and the case is hereby REMANDED for

further proceedings consistent with this decision.

      The Clerk of Court shall enter separate Judgment of Remand

simultaneously herewith. The Clerk of Court is notified that this is a final

judgment closing the case.

      IT IS SO ORDERED.              Signed: July 20, 2021




                                      8
        Case 5:20-cv-00146-MR Document 15 Filed 07/20/21 Page 8 of 8
